          Case 1:20-cv-01138-LGS Document 22 Filed 04/01/20 Page 1 of 1
                   LEE LITIGATION GROUP, PLLC
                             148 West 24th Street, eighth Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com


WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                                         April 1, 2020
Via ECF
The Honorable Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:      Mera v. Milos HY, Inc. et al
                          Case No. 1:20-cv-01138

Dear Judge Schofield:

         We are counsel to Plaintiff in the above-captioned action. On February 25, 2020, the Court
ordered an Initial Conference set for April 9, 2020 at 10:30 AM. At this time, Defendants have yet
to appear on the docket or contact Plaintiff’s counsel. As such, the Parties are unable to discuss a
joint statement or case management plan to submit to the Court. For the foregoing reasons, Plaintiff
requests an adjournment of the Initial Conference until Defendants have appeared on the docket.
This is the first request for an adjournment of the Initial Conference.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K Lee
C.K. Lee, Esq.                                      The ini'al conference set for April 9, 2020, at 10:30 A.M. is
                                                    adjourned to April 23, 2020, at 10:30 A.M. Pre-conference
cc: all parties via ECF                             materials are due on April 16, 2020.

                                                    Plain'ﬀs shall ﬁle evidence of service on the docket once
                                                    service has been completed.

                                                    SO ORDERED.

                                                    Dated: April 2, 2020
                                                           New York, New York
